DETAILED ACTION
This communication is in respond to applicant’s amendment filed on June 6, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Deepali A. Brahmbhatt (Reg. # 57,886) on 07/28/2022.

The application has been amended as follows: 
The following claims have been amended:
1. (Currently amended) A method of enforcing communications semantics on a private network, comprising: 
establishing a secure and encrypted private network with a whitelist of two or more profiles using alias and digital keys; 
associating each one of said profiles with equal access and control irrespective of its associated computing device capability; 
embedding communication information from two or more applications used by the profile at source or destination in secure endpoint object; 
embedding the communication information when in transit in a secure conversation object wherein each conservation object has one or more message objects with one or more attributes comprising of source address, destination address, time sent, or time received; 
enforcing one or more of distribution parameters or life cycle parameters for the communication information; 
receiving the communication information at source or destination secure endpoint object and when in transit in a secure conversation object through the profile on the private network from two or more applications.

11. (Currently amended) A system of enforcing communications semantics on a private network, comprising: 
a secure and encrypted private network with two or more profile computing device configured to: 
establish a whitelist of the two or more profiles using alias and digital keys; 
associate each one of said profiles with equal access and control irrespective of its associated computing device capability; 
embed communication information from two or more applications used by the profile at source or destination in secure endpoint object; 
embed the communication information when in transit in a secure conversation object wherein each conservation object has one or more message objects with one or more attributes comprising of source address, destination address, time sent, or time received; 
enforce one or more of distribution parameters or life cycle parameters for the communication information; 
receive the communication information at source or destination secure endpoint object and when in transit in a secure conversation object through the profile on the private network from two or more applications.


Allowable Subject Matter
Claims 1-10 allowed.

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 06/06/2022, pages 8-9, with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491